Citation Nr: 0804883	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1953 to April 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Baltimore, Maryland, regional office 
(RO).      

The claim for service connection for a cervical spine 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic lung disorder, to include chronic obstructive 
pulmonary disease, was not present during service, was not 
manifest until many years after service, and there is no 
competent evidence that that the veteran's current lung 
disabilities may be related to service 

2.  A chronic bilateral foot disorder was not present during 
service, was not manifest until many years after service, and 
there is no competent evidence that the veteran's current 
disabilities of the feet may be related to service.  




CONCLUSIONS OF LAW

1.  A chronic lung disorder, to include chronic obstructive 
pulmonary disease, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  A chronic bilateral foot disorder was not incurred in or 
aggravated by service, and arthritis of the feet may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.655 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in May 2002 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims 
for service connection for COPD and a disorder of the feet, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The correspondence adequately informed the veteran 
that he should submit any additional evidence that he had in 
his possession by noting that it was ultimately the veteran's 
obligation to make sure that evidence was received by the RO, 
and that he should submit current medical treatment records 
for the claimed conditions.  The duty-to-assist letter was 
provided before the adjudication of his claims.  The veteran 
was also provided information regarding the assignment of 
potential disability ratings and effective dates in March 
2006.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  The veteran's only available 
service medical record (his separation examination report) 
has been obtained.  His remaining service medical records 
were apparently destroyed by fire.  The National Personnel 
Records Center indicated in May 2003 that inpatient 
hospitalization records would have been retired to the 
veteran's personnel jacket which was also fire related.  His 
post-service medical treatment records have also been 
obtained.  The veteran has been provided VA disability 
evaluation examinations, and the Board finds that re-
examinations requested by the veteran's representative are 
not warranted.  First, an examination is not necessary to 
determine the current nature of any disabilities, as the 
existence of current disabilities is well documented in his 
current treatment records.  The Board further finds that 
examinations are not required for the purpose of obtaining 
medical opinions regarding the likelihood that any current 
disability is related to an incident in service because the 
Board finds that there is no credible evidence that either 
disorder may be related to any incident during service.  In 
this regard, there is no medical opinion currently of record 
indicating a possible relationship, and the preponderance of 
the evidence indicates that there has not been continuity of 
symptomatology since service.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to consider the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Chronic Obstructive 
Pulmonary Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
bronchiectasis or arthritis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If pulmonary tuberculosis is manifest 
within three years of service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held in January 2008, the veteran 
testified that he developed pneumonia during service, and was 
hospitalized for a period of about two weeks.  He recounted 
undergoing training in which some smoke-producing grenades 
were thrown in a foxhole.  He further stated that he had 
experienced continuous lung problems ever since then.  The 
veteran's wife has presented a written statement dated in 
January 2004 which likewise indicates that he had constant 
breathing problems.  

The Board must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).  In addition, when 
service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran 's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Initially, the Board finds that the veteran's account of 
having been hospitalized for treatment of pneumonia during 
service is credible.  The Board notes that the history is 
corroborated by service morning reports which show that the 
veteran was in fact hospitalized in March 1954.  

Nevertheless, there is no objective evidence of chronic lung 
problems subsequent to that hospitalization.  Upon separation 
from service in March 1955, examination showed that his chest 
and lungs had no significant abnormality.  A chest X-ray on 
that date was negative for abnormality.  It was noted that he 
was physically qualified for general military service, and 
that he had no defects or diagnoses.  

The earliest medical records pertaining to chronic lung 
problems are from many years after separation from service.  
A private medical treatment record dated in April 1961 shows 
that the veteran reported having a history of having 
pneumonia in 1954, but stated that he had been okay since.  
He reportedly coughed in the morning and got up white phlegm.  
He reportedly smoked one and a half packs of cigarettes a 
day.  The pertinent diagnosis was "Chronic bronchitis from 
smoking."  Thus, the post service medical evidence does not 
contain any medical opinion linking his problems to service.  
On the contrary, this medical opinion, which is the only 
relevant opinion which is of record, weighs against the 
claim.

In summary, although the veteran was treated for an episode 
of pneumonia, a chronic lung disorder was not present during 
service, was not manifest until many years after service, and 
is not shown to have resulted from any incident or during 
service.  The Board is of the opinion that the post service 
treatment record dated in 1961 which shows that he had no 
problems since his episode of pneumonia in service has 
greater evidentiary value that the contradictory testimony 
presented many years later.  Accordingly, the Board concludes 
that the lung disorder was not incurred in or aggravated by 
service, and a chronic disorder such as bronchiectasis and 
tuberculosis may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For A Bilateral Foot 
Disorder.

The veteran contends that he sustained the claimed 
disabilities of the feet in service.  During his hearing 
testimony, he recounted that while he was hospitalized in 
service for pneumonia, he also experienced swollen feet.  He 
said that he was placed on a "profile" for the rest of his 
period of service, and had to wear low quarter shoes.  

The Board finds that the veteran's account of experiencing 
symptoms related to his feet during service is credible.  His 
account is support by a photocopy of service prescription 
forms dated in August and September 1954 which indicate that 
he was to wear low quarter shoes for a week.  Nevertheless, 
the Board notes that on separation examination in March 1955 
it was specifically noted that his feet were clinically 
normal, and that he had no defects or diagnoses, and was 
qualified for general military service.   

There is also no evidence in any of the early post service 
records (such as private medical treatment records dated in 
1961) showing the presence of a disorder of the feet.  
Similarly, hospitalization records dated in April 1962 from 
when the veteran was treated for a back disorder do not 
contain any mention of problems with his feet.  

The earliest records pertaining to problems with the feet are 
many years after service.  A private treatment record dated 
in March 1982 shows a complaint of pain in the left little 
toe which had been stubbed three weeks ago.  More recent 
records such as private treatment records dated in November 
1996 reflects foot problems such as corns.  A VA examination 
report dated in June 2002 indicates that the veteran likely 
has arthritis in his feet.  However, the records do not 
contain any medical opinion linking such problems to service.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  After considering all of the evidence of 
record, the Board finds that there is no evidence that the 
veteran's current disability of the feet may be related to 
service.  The Board notes that there is a very lengthy gap in 
the medical records between service and the earliest post 
service record of treatment.  Thus, there is no objective 
evidence of any continuity of symptomatology that occurred 
following separation from service.  This absence of 
documented complaints for many years weighs against the 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  The Board finds that the absence of complaints 
in post service treatment records (when such complaints would 
be expected if such a disorder had been symptomatic) 
outweighs the veteran's testimony that there was continuity 
of symptomatology.  Accordingly, the Board concludes that a 
chronic disorder of the feet was not incurred in or 
aggravated by service, and arthritis of the feet may not be 
presumed to have been incurred in service.  The preponderance 
of the evidence weighs against the claim, and there is no 
reasonable doubt to be resolved in favor of the veteran.  

ORDER

1.  Service connection for chronic obstructive pulmonary 
disease is denied.  

2.  Service connection for a bilateral foot disorder is 
denied.  


REMAND

The Board finds that VA has not yet met its duties under the 
Veterans Claims Assistance Act (VCAA) with respect to the 
claim for service connection for a cervical spine disorder.  
In this regard, the Board notes that the veteran has never 
been provided a VCAA notification letter with respect to his 
claim for service connection for a cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
with respect to the claim for service 
connection for a cervical spine disorder 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.  The notice should also advise 
the veteran to submit any evidence which 
he may have which pertains to the claim.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.   

3.  The RO should review all additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


